Citation Nr: 1216802	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  08-33 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for service connection for a fracture in lower pelvis and back, claimed as a compressed disc.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In March 2012, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the claims file.  

In a January 2005 claim, the Veteran sought entitlement to service connection for a fracture in his lower pelvis and back, and the medical evidence of record reflects multiple diagnoses for disabilities associated with the spine and hip region.  The Board notes that pelvis is defined as "the inferior portion of the trunk of the body, bounded anteriorly and laterally by the two hip bones and posteriorly by the sacrum and coccyx."  See Dorland's Illustrated Medical Dictionary 177 (31st Ed. 2007).  As such, the Board will not restrict is review of this claim to one for service connection for one region of the body specifically, but rather will construe the claim broadly as an application to reopen a claim for service connection for any disabilities associated with the Veteran's claimed fracture of the pelvis and back, to include the spine and pelvis region.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a veteran's claim should not be limited to the specific diagnosis of a mental disorder that he had written on his application because, although a claimant for disability compensation who has no special medical expertise may testify as to the symptoms he can observe, he generally is not competent to provide a diagnosis that requires the application of medical expertise to the facts presented); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In so doing, the Board's review will be concerned with whether there are disabilities in the lumbar spine and pelvis that warrant service connection.  

To establish jurisdiction over this issue, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  In the January 2008 rating decision, the RO reopened the claim of service connection for a fracture in the lower pelvis and back, and denied this claim on the merits.  Regardless of the RO's decision, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, new and material evidence has been submitted to reopen the claim of entitlement to service connection for a fracture in lower pelvis and back.

The underlying de novo claim for service connection for a fracture in lower pelvis and back, however, is, addressed in the remand that follows the decision below.  


FINDINGS OF FACT

1.  By a January 2006 rating decision, the RO denied the Veteran's claim of service connection for fracture in the lower pelvis and back on the basis that the evidence did not show that such condition was incurred in, or aggravated, by military service or had existed continuously since separation from service.  Although the Veteran initiated an appeal of the January 2006 denial, he did not perfect his appeal by filing a substantive appeal.

2.  The evidence received since the January 2006 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a fracture in lower pelvis and back, and raises a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The January 2006 rating decision that denied service connection for fracture in lower pelvis and back is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2011).  

2.  The evidence received subsequent to the January 2006 rating decision is new and material, and the claim for service connection for fracture in the lower pelvis and back is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a)(2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the current appeal, the Veteran maintains that the fracture in the lower pelvis and back region was incurred during his period of active service, and that he has experienced ongoing back problems since his separation from service.  In this regard, the Board notes that service connection for this disorder was first denied by the RO in the January 2006 rating decision.  Notice of this denial was provided to the Veteran, and although he filed a notice of disagreement (NOD) with that denial, he did not submit a substantive appeal with respect to the denial of that issue.  In general, rating decisions that are not timely appealed become final.  See 38 U.S.C.A. § 38 U.S.C.A. § 7105(d)(3).  The Veteran, however, now seeks to reopen his claim.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  

In May 2007, the Veteran essentially requested that his claim for service connection for a his low back disorder be reopened.  In order to reopen a claim that has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness.).  

Although it appears that the RO did reopen the Veteran's claim for service connection for the above-referenced claim, the Board is not bound by that determination and is, in fact, required to conduct an independent analysis in claims involving final rating decisions.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In this regard, using the guidelines discussed below, the Board finds that the Veteran has submitted new and material evidence.  Accordingly, the claim of entitlement to service connection for fracture in lower pelvis and back will be reopened.  

As previously noted herein, the Veteran's claim for a fracture in lower pelvis and back was last previously considered and denied in the January 2006 rating decision.  The evidence associated with the Veteran's claims file at the time of the January 2006 rating decision includes, but is not limited to, the Veteran's DD 214 and service treatment records; his service personnel file and copies of what appear to be the Veteran's parachute jump log records; his January 2005 application seeking service-connected compensation for his claimed disorder; VA treatment records dated from May 2005 to August 2005; and the Veteran's own lay assertions.  

The Veteran's service records indicate that he participated in parachute training exercises during his period of service, and clinical notes dated in February 1970 and March 1970 reflect that the Veteran was involved in an incident during a jump wherein his equipment got caught in the "shroud lines" thereby causing the Veteran to land head down.  In the January 2006 rating decision, the RO noted that the Veteran's service treatment records were negative for any signs of a lumbar spine fracture, and his VA outpatient records related his back condition to his multiple myeloma, a condition that was not related to service.  According to the RO, the evidence demonstrated by the service treatment records did not show that a chronic lumbar spine condition existed during the Veteran's military service; nor was there any evidence to show that the Veteran's back disorder was incurred in or aggravated by military service.  Based on the evidence of record, the RO denied the Veteran's claim for service connection for fracture in the lower pelvis and back.  

The evidence associated with the Veteran's claims file subsequent to the January 2006 rating decision includes, but is not limited to, VA treatment records dated from February 2005 to May 2011; private diagnostic records issued by S.K., M.D., and dated in August 2007;VA examination reports dated in August 2007 and March 2011; the March 2012 hearing transcript; and the Veteran's own lay assertions.  

A review of the VA treatment records added to the record since the RO's prior decision reveals that the Veteran has continued to seek treatment for his back pain.  During a July 2006 VA Social Work Assessment, the Veteran indicated that he began experiencing back pain more than two decades earlier, and sought treatment for this condition at the VA medical center (VAMC) in Long Beach, California.  During his August 2007 VA examination, the Veteran reported his medical history and revealed that he had been experiencing back pain since the 1970s.  The examiner reviewed the Veteran's claims file, conducted a physical examination of the Veteran, and performed several diagnostic tests of his thoracic, cervical and lumbar spine.  Based on these results, the Veteran was diagnosed with osteoporosis and degenerative changes of the thoracic spine with compression fracture at the T8 disc level; degenerative joint disease (DJD) of the lumbar spine with bony impaction from L4-S1 disc levels; degenerative arthritis of the cervical spine; and DJD of bilateral hips with scoliosis of joint margins.  At the March 2011 VA examination, the examiner diagnosed the Veteran with multiple myeloma with thoracolumbar compression fractures from lytic lesions, degenerative disc disease (DDD), and spondylosis.  With respect to the Veteran's fracture in his lower pelvic region, the examiner provided diagnoses of pelvic osteopenia and osteoarthritis.  

During the March 2012 Board hearing, the Veteran described the details surrounding his in-service injury and testified that he has continued to experience, and receive treatment for, his back pain since injuring it during a parachute jump in service.  See March 2012 Hearing Transcript (T.), p. 6.  

Given the nature of the Veteran's condition, its observable symptoms, and the service treatment records documenting the Veteran's difficult parachute fall in February 1970, the Board finds that the Veteran is competent to report that he was injured in service and has suffered pain in his back since service.  Although lay persons are not competent to offer opinions as to a medical diagnosis, they are competent to describe symptoms of an injury or illness.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1994); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, based on the evidence submitted and testimony provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  The Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony and lay assertions regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  See Shade, supra.  

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the January 2006 rating decision.  The Board finds that the additional evidence received since the final January 2006 rating decision is new and material within the meaning of 38 C.F.R. § 3.156(a).  

The majority of this evidence is certainly new, in that it was not previously of record.  In particular, the Board finds the VA medical records documenting the Veteran's complaints of on-going pain since the 1970s, as well as the Veteran's March 2012 hearing testimony describing his residual back pain since service, to be new and material evidence within the provisions of 38 C.F.R. § 3.156.  These VA treatment records, and the Veteran's hearing testimony of continuing problems and ongoing symptoms were not of record at the time of the January 2006 rating action.  

The Veteran is competent and credible with respect to these assertions.  As such, the Board finds that the Veteran's lay statements and hearing testimony relates to an unestablished fact necessary to substantiate the claim.  Thus, the Board finds that new and material evidence has been presented to reopen his previously denied claim for service connection for a fracture in lower pelvis and back.  This aspect of his appeal is, therefore, granted.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the underlying claim for service connection for this disorder can be addressed.  


ORDER

New and material evidence having been submitted, the claim for service connection for a fracture in lower pelvis and back is reopened, and to this extent only, the appeal is granted.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes assisting the Veteran in procuring service treatment records and other relevant treatment records, and providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

As previously discussed above, the Veteran contends that his claimed disorder originated in service after he injured his low back and pelvic region while participating in a number of parachute jump training exercises.  The Veteran also maintains that relevant service treatment records pertinent to his in-service back injuries are missing from the record.  In a November 2006 statement, the Veteran indicated that he received treatment for these injures while stationed in Fort Benning, Georgia between August and September 1968, and Fort Bragg, North Carolina between March 1969 and May 1969.  See November 2006 Statement of Veteran.  

A review of the claims folder indicates that the majority of Veteran's service treatment records are currently associated with his claims file and that the RO made several attempts to obtain any remaining service treatment records pertinent to the issue on appeal.  A December 2006 Request for Information, under PIES (Personnel Information Exchange System) Code C01 specifically requesting any active duty inpatient clinical records pertaining to the Veteran's reported back injury while stationed in Fort Benning, Georgia between August 1, 1968 and September 30, 1968, and Fort Bragg, North Carolina between March 1, 1969 to May 31, 1969, returned no records.  The RO informed the Veteran in a March 2010 letter that it was having difficulty obtaining the above-specified service treatment records.  The RO also asked that the Veteran furnish copies of his service treatment records or any relevant documents he may have in his possession and listed alternate documents that the Veteran could use as a substitution for service records.  It does not appear that the Veteran provided the additional evidence requested or any documents, records or information in support of his claim.  A Formal Finding of the Unavailability of Service Records was issued in December 2010.  This memorandum discussed the various attempts made to retrieve the Veteran's outstanding service treatment records.  

Turning to the Veteran's available service treatment records, at the September 1968 enlistment examination, the clinical evaluation of his spine was shown to be normal, and he denied a history of back trouble in his report of medical history.  In addition, the Veteran had a physical profile of P1 at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  Clinical records dated in February and March 1970 indicate that the Veteran's parachute became entangled in the shroud lines during a jump training exercise, thereby causing the Veteran to land "head down".  The March 1970 health record reflects that the Veteran reported feeling "very sore" for several days following this incident.  The remainder of the Veteran's service treatment records is void of any complaints of, or treatment for, back pain.  However, while the March 1970 examination pursuant to his separation shows the clinical evaluation of the Veteran's spine to be normal, the Veteran did indicate having a bone, joint, or other deformity in his medical history report.  

During his March 2012 hearing, the Veteran testified that he continued to experience pain and discomfort in his back after his separation from service, and first began seeking treatment for his back condition at the VAMC in Long Beach, California during the 1970s.  See T., p. 13.  

The post-service medical evidence of record reflects that the Veteran was seen at the VAMC in Long Beach, California in April 2005 with complaints of back pain.  In May 2005, the Veteran began visiting the VAMC in Loma Linda, and presented with complaints of diffuse back pain which reportedly began in January of that year and continued to steadily increase.  Subsequent progress notes reflect that the Veteran underwent a bone marrow biopsy in May 2005, the results of which revealed a diagnosis of multiple myeloma.  He began receiving regular treatment for this condition soon thereafter, and results from the September 2006 bone survey revealed an impression of multiple rounded lucencies in the skull consistent with multiple myeloma and compression deformities at the T8-T12 disc levels.  An October 2006 oncology report summarized the status of the Veteran's disease and noted that the Veteran's pain was caused by his osteoporosis as well as the multiple compression fractures of the spine.  VA treatment records dating through May 2011 reflect that the Veteran continued to receive care and treatment for this condition, and a majority of these records take note of the Veteran's back and skeletal pain, relating these symptoms to his multiple myeloma.  

As previously discussed, the Veteran underwent a VA examination in August 2007, at which time he reported to have experienced pain on the left side of his back since the 1970s.  The examiner interviewed the Veteran regarding his medical history, conducted a physical examination of his musculoskeletal system, and performed several diagnostic tests of his spine and pelvis.  Based on this evaluation of the Veteran, the examiner diagnosed the Veteran with osteoporosis and degenerative changes of the thoracic spine with compression fracture of the T8 disc level; osteoporosis and DJD of the lumbar spine with bony impaction from L4-S1; degenerative arthritis of the cervical spine; and DJD of bilateral hips with scoliosis of joint margins.  The examiner determined that the Veteran's cervical, thoracic, and lumbar spine abnormalities, as well as his hip abnormalities were less likely as not caused by or a result of his in-service injury.  According to the examiner, while the Veteran's service treatment records indicate that he was injured and experienced several days of "soreness" during service, "if he indeed did suffer from severe injuries including compression fractures[,] the [Veteran] would most likely not be able to recover in 1-2 days and be able to resume his normal duties."  

The examiner further determined that the Veteran's multiple myeloma and osteoporosis are the most likely cause of his compression fractures.  With regard to the Veteran's DJD of the cervical, thoracic, and lumbar spine, the examiner explained that the etiology or cause of these conditions is difficult to relate to only one incident that occurred 37 years ago, and while trauma is known to cause and worsen/accelerate DJD in any joint in the body, the difficulty in relating these diagnoses to the Veteran's in-service injury is that "his work history and other injuries throughout the last 37 years have most likely contributed a lot more to the current diagnoses than the single injury under question."  

The Veteran was afforded another VA examination in March 2011.  Based on the examiner's review of the claims file, his discussion with the Veteran regarding the Veteran's medical history, and his physical examination of the Veteran, the examiner diagnosed the Veteran with multiple myeloma with thoracolumbar compression fractures from lytic lesions, DDD, spondylosis, and pelvic osteopenia and osteoarthritis.  The examiner opined that the Veteran's current diagnosis of multiple myeloma with multiple compression fractures was less likely than not related to his in-service parachute jumps and explained that multiple myeloma is a malignant proliferation of plasma cells, which presents itself through symptoms of pain "involving the back and ribs that is precipitated by movement."  According to the examiner, bone pain may exist for years prior to an actual confirmation of a diagnosis, and the "[p]ersistent localized pain in a patient with myeloma usually signifies a pathological fracture" which is "caused by the proliferation of tumor osteoclasts which destroy the bone."  The examiner further stated that clinical findings included hypercalcemia, vertebral compression fractures, cord compression from collapsed vertebrae, osteoporosis and severe bone pain.  

Both the August 2007 and March 2011 examiners determined that the Veteran's compression fractures were due to his multiple myeloma and osteoporosis.  In the March 2011 VA opinion, the examiner explained how multiple myeloma originates, described the ways in which it manifests and presents itself, and explained why this condition was not related to the Veteran's in-service injuries.  However, the record reflects that the Veteran has multiple diagnoses for his back condition.  While the August 2007 VA examiner attributed the Veteran's DJD of the thoracic, cervical and lumbar spine to his work history and other post-service injuries, the examiner did not reference any intercurrent injuries within the Veteran's post-service history.  In addition, the Veteran's claims file contains no documentation of, or statements referencing any intercurrent injuries.  Furthermore, the March 2011 examiner also diagnosed the Veteran with DDD, spondylosis, and pelvic osteopenia and osteoarthritis, but failed to provide an etiological opinion as to whether these diagnoses were related to the Veteran's service.  Indeed, it is unclear whether the mention of DJD of the thoracic, cervical and lumbar spine was meant to encompass DDD, and if the Veteran's DDD can also be attributed to a post-service factor.  

As such, in light of the unclear VA medical opinions, the Board finds that a clarifying VA medical opinion is necessary.  This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Based on the evidence of record, the Veteran currently has diagnoses of osteoporosis and degenerative changes of the thoracic spine with compression fracture of the T8 disc level; osteoporosis and DJD of the lumbar spine with bony impaction from L4-S1; degenerative arthritis of the cervical spine; DJD of bilateral hips with scoliosis of joint margins; multiple myeloma with thoracolumbar compression fractures from lytic lesions; DDD; spondylosis; and pelvic osteopenia.  First, the examiner must identify any additional disabilities associated with the Veteran's claimed fracture of the pelvis and back region.  Second, the clinical significance of the Veteran's DJD of bilateral hips with scoliosis of joint margins must be discussed as it is unclear from the record whether the Veteran's current low back disorder is the result of a congenital abnormality.  Third, for all other diagnosed disabilities (either previously diagnosed or diagnosed on examination), examiner must determine whether any of these disabilities are related to the Veteran's in-service injury, had their onset in service, or are otherwise causally or etiologically related to the Veteran's military service.  

Further, the Veteran stated that he began seeking treatment for his back pain at the Long Beach VAMC in the 1970s soon after his separation from service.  Medical records from this facility pertaining to treatment the Veteran received for his back condition following his separation from service are not associated with the claims file, and it does not appear as though the RO has initiated a request for these records.  As such, the claim must be remanded to attempt to obtain records of any back treatment that the Veteran may have received soon after his separation from service.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  

Also, during the July 2006 Social Work Assessment, the Veteran stated that he stopped working in 1984 due to his back pain and began receiving social security benefits around this time.  However, the Veteran's Social Security Administration (SSA) records are not associated with the claims file.  When VA has notice that the Veteran is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting SSA disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the VCAA emphasizes the need for VA to obtain records from other government agencies.  See 38 U.S.C.A. §5103A (b)(3), (c)(3) (West 2002), 38 C.F.R. § 3.159(c)(2) (2009).  The RO should request copies of the Veteran's SSA medical records used in the determination of benefits made by SSA.  

As this claim is being remanded for additional development, the Board finds that an additional request should be made by the RO to the National Personnel Records Center (NPRC), in an attempt to locate any pertinent treatment records relating to the Veteran's in-service injuries.  Indeed, requests should be made for the Veteran's outpatient records, his company morning reports, and/or any Surgeon General Office (SGO) records.  When a claimant's treatment records are lost or destroyed, VA has a "heightened" duty to assist in the development of the claims.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  

Therefore, the Board finds that a remand for the Veteran's service treatment records, additional treatment records, SSA records and another VA examination and clarifying medical opinion is required.  See 38 U.S.C.A. §§ 1114(l) (West 2002), 5103A(d) (West 2002); 38 C.F.R. §§ 3.326, 3.350(b), 3.352(a) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

Accordingly, the case is REMANDED for the following action:

1. Obtain the SSA records pertinent to the Veteran's claim for Social Security disability benefits, including medical records relied upon concerning that claim and associate them in the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.  

2. Provide the Veteran with a VA NA Form 13055, and ask him to identify the name(s) of his unit(s) while stationed in Fort Benning, Georgia, Fort Bragg North Carolina, and at the Hickam Air Force Base (AFB) in Oahu, Hawaii; a more specific time period while stationed at these posts; and the names of the military hospitals and outpatient centers from which he may have received treatment.

3. Request from the NPRC, or other appropriate source, the following:

a. Any sick/morning reports for the Veteran's unit mentioning incidents involving the Veteran for the time period he was stationed in Fort Benning, Georgia; Fort Bragg, North Carolina; and at the Hickam AFB in Oahu, Hawaii.  

b. Any hospital/outpatient clinical records relating to treatment the Veteran received during the time period he was stationed in Fort Benning, Georgia; Fort Bragg, North Carolina; and at the Hickam AFB in Oahu, Hawaii. 

c. Any secondary sources of service treatment  records such as Surgeon General's Office (SGO) reports, mentioning the Veteran, specifically during the time periods he was stationed in Fort Benning, Georgia; Fort Bragg, North Carolina; and at the Hickam AFB in Oahu, Hawaii.  

4. Request the Veteran's medical records from the Long Beach, California VAMC pertaining to treatment provided for his back condition dated from 1970 to the present time.  Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2011).  All such available documents should be associated with the Veteran's claims folder.  

5. After obtaining the above treatment records to the extent they are available, schedule the Veteran for a VA examination to determine the nature and etiology of his low back disorder.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically take into consideration the February 1970/March 1970 clinical records documenting the Veteran's complaints of soreness after landing head down during a parachute jump; the August 2007 VA examination report; and the March 2011 VA examination report.  

Based on the medical evidence of record, the Veteran currently has diagnoses of osteoporosis and degenerative changes of the thoracic spine with compression fracture of the T8 disc level; osteoporosis and DJD of the lumbar spine with bony impaction from L4-S1; degenerative arthritis of the cervical spine; DJD of bilateral hips with scoliosis of joint margins; multiple myeloma with thoracolumbar compression fractures from lytic lesions; DDD; spondylosis; and pelvic osteopenia.  Following a review of the record, the examiner should specify the nature of any additional disabilities associated with the Veteran's claimed fracture of the lower pelvis and back, and provide diagnoses for all such identified disabilities.  

a. Then, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any of the above-mentioned disabilities and disabilities diagnosed on examination are congenital abnormalities.  If so, is such a condition a defect or disease? See VAOPGCPREC 82-90 (July 18, 1990) (a congenital abnormality that is subject to improvement or deterioration is considered a "disease.")  

b. If the examiner identifies a congenital "defect," then he or she should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that there is any superimposed disease or injury in connection with the congenital defect, and if so, the likelihood that the identified superimposed disease or injury is related to the Veteran's active military service.  

c. If the examiner finds a congenital "disease," then he/she should offer an opinion as to the medical probabilities that any such disease was first manifest during, or aggravated by (e.g. a worsening of the underlying condition as compared to an increase in symptoms) the Veteran's active service.  

d. For any of the above-mentioned disabilities and disability(ies) diagnosed on examination and determined by the examiner not to be a congenital abnormality, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability(ies) had its(their) onset in service, or is(are) otherwise causally or etiologically related to the Veteran's military service.  In answering this question, the examiner should address the Veteran's competent assertions that he has experienced pain and discomfort in his back since service, and set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his period of military service.  If the examiner finds that the Veteran's disability(ies) is(are) not related to his service, then he or she must provide a complete rationale upon which his or her opinion is based, and include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

6. After completing the above, and any other development deemed necessary, readjudicate the issue of entitlement to service connection for a fracture in the lower pelvis and back.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

No action is required of the Veteran until he is notified by the originating agency; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


